Order entered Nio ve,m or.r °() 2-0 [2-




                                             In The
                                      Court of Sppealo
                            jfiftb 30i5trirt of Texao at 313affao
                                      No. 05-12-00847-CR

                             ROGELIO C. BELMONTE, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. F11-53040-L

                                            ORDER

           The Court ORDERS court reporter Victoria Franklin to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing State's Exhibit no. 182, a DVD.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Victoria Franklin, official court reporter, Criminal District Court No. 5, and to counsel for all

parites.


                                                                  -



                                                      DAVID L. BRIDGiS
                                                      JUSTICE